Name: Commission Regulation (EEC) No 3060/87 of 13 October 1987 fixing the amounts of the production levies in the sugar sector for the 1986/1987 marketing year
 Type: Regulation
 Subject Matter: EU finance;  beverages and sugar
 Date Published: nan

 14. 10 . 87 Official Journal of the European Communities No L 290/9 COMMISSION REGULATION (EEC) No 3060/87 of 13 October 1987 fixing the amounts of the production levies in the sugar sector for the 1986/1987 marketing year Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES; Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 229/87 (2), and in particular Article 28 (7) thereof, Whereas Article 7 ( 1 ) of Commission Regulation (EEC) No 1443/82 of 8 June 1982 laying down detailed rules for the application of the quota system in the sugar sector (3), as last amended by Regulation (EEC) No 3819/85 (4), provides that the basic production levy and the B levy on sugar and isoglucose shall be fixed before 15 October in respect of the preceding marketing year ; Whereas Council Regulation (EEC) No 1987/86 (^ increased, for the 1986/87 marketing year, the maximum amount referred to in the first indent of the second subparagraph of Article 28 (4) of Regulation (EEC) No 1785/81 to 37,5 % of the intervention price for white sugar ; Whereas the estimated total loss recorded in accordance with Article 28 ( 1 ) and (2) of Regulation (EEC) No 1785/81 necessitates the retention, in respect of the amounts of the production levies applicable for the 1986/87 marketing year, of the maximum amounts referred to in Article 28 of the said Regulation adjusted, where applicable, by Regulation (EEC) No 1987/86 ; HAS ADOPTED THIS REGULATION : Article 1 The amounts of the production levies in the sugar sector for the 1986/87 marketing year are hereby fixed as follows : (a) 1,0836 ECU per 100 kilograms of white sugar as the basic production levy on A sugar and B sugar ; (b) 20,3175 ECU per 100 kilograms of white sugar as the B levy on B sugar ; (c) 0,4528 ECU per 100 kilograms of dry matter as the basic production levy on A isoglucose and B isoglu- cose ; (d) 8,5252 ECU per 100 kilograms of dry matter as the B levy on B isoglucose. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 October 1987. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 25, 28 . 1 . 1987, p. 1 . 0 OJ No L 158, 9 . 6 . 1982, p. 17. (4) OJ No L 368, 31 . 12. 1985, p. 25. H OJ No L 171 , 28 . 6 . 1986, p. 6 .